DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 10, the prior art made of record does not disclose or suggest either alone or in combination “wherein a first distance between a top surface of the first pixel electrode and a bottom surface of the electrode is different from a second distance between a top surface of the second pixel electrode and the bottom surface of the electrode, and a thickness of the pixel definition layer is less than a difference between the first distance and the second distance” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 10, KOBAYASHI (US 2007/0273279 A1) discloses,


    PNG
    media_image1.png
    454
    1040
    media_image1.png
    Greyscale


A light-emitting device comprising (Figs. 7, 8, 9A-9C): a substrate (101, Fig. 8); an electrode having reflectivity and transparency (150 having semi-transparent semi-reflective layer 110, Fig. 9A-9C, [0066]); a first pixel electrode (106G, Fig. 9B, [0086]) that has reflectivity and that is provided between the substrate and the electrode (see Fig. 8); a second pixel electrode (106B, Fig. 9C, [0089]) that has reflectivity and that is provided between the substrate and the electrode (see Fig. 8);
a light-emission functional layer (luminescent layer 108, [0042]) provided between the electrode and the first pixel electrode and between the electrode and the second pixel electrode (See Figs. 9B-9C); and a pixel definition layer (partition member 128, Fig. 3A, [0064]) provided between the light-emission functional layer and the first pixel electrode and between the light-emission functional layer and the second pixel electrode (see Fig. 8), the pixel definition layer having a first opening (opening in green pixel 71G as marked marked) that overlaps with the first pixel electrode  in plan view and a second opening (opening in blue pixel 71B as marked) that overlaps with the second pixel electrode in plan view, but Kobayashi fails to disclose, wherein a first distance between a top surface of the first pixel electrode and a bottom surface of the electrode is different from a second distance between a top surface of the second pixel electrode and the bottom surface of the electrode, and a thickness of the pixel definition layer is less than a difference between the first distance and the second distance. Other cited arts alone or in combination fail to cure deficiencies of Kobayashi.
Claims 11-16 are allowed being dependent on claim 10.
The closest prior art of record is KOBAYASHI (US 2007/0273279 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                                                                                                                                                       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A. R/Examiner, Art Unit 2813                                                                                                                                                                                                           

/SHAHED AHMED/Primary Examiner, Art Unit 2813